WOODLEY, Presiding Judge.
The offense is the unlawful possession of beer for the purpose of sale, in a dry area; the punishment a fine of $100.00.
It appears that the appellant is at large under an appeal bond approved and filed on the same day notice of appeal was given.
We are without jurisdiction to enter any order other than to dismiss the appeal. Art. 830 Vernon’s Ann.C.C.P.; Hernandez v. State, Tex.Cr.App., 367 S.W.2d 675; Geisler v. State, 165 Tex.Cr.R. 322, 307 S.W.2d 95.
The appeal is dismissed.